NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 23, 2009
                                   Decided June 23, 2009

                                           Before

                           RICHARD D. CUDAHY, Circuit Judge

                           RICHARD A. POSNER, Circuit Judge

                           TERENCE T. EVANS, Circuit Judge

No. 08-2761

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Eastern District of
                                                    Wisconsin.
       v.
                                                    No. 07-CR-319-001
MARTIN V. ELLIOTT,
    Defendant-Appellant.                            J.P. Stadtmueller,
                                                    Judge.

                                         ORDER

       Martin Elliott pleaded guilty to one count of possessing a firearm as a convicted
felon. See 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He received a sentence of 110 months’
imprisonment. Elliot has appealed, but his appointed counsel sees no potentially
meritorious issues for appeal and therefore seeks to withdraw. See Anders v. California, 386
U.S. 738 (1967). We invited Elliott to comment on counsel's motion, see CIR. R. 51(b), but he
did not respond, so we review only the potential issues identified in counsel's facially
adequate brief. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002). Counsel
informs us that Elliott does not wish to withdraw his guilty plea, so counsel appropriately
No. 08-2761                                                                               Page 2

avoids any analysis of the voluntariness of the plea or the adequacy of the colloquy. See
United States v. Knox, 287 F.3d 667, 671-72 (7th Cir. 2002).

        Elliott was a parolee from the custody of the Wisconsin Department of Corrections
when he absconded from supervision. Several months later, Wisconsin authorities charged
Elliott with committing an armed robbery and issued an arrest warrant. Milwaukee police
officers soon thereafter found Elliott driving his car, stopped him, and caught him with a
loaded handgun and crack cocaine. Elliott pleaded guilty, under a plea agreement, to one
count of being a felon in possession of a firearm. See 18 U.S.C. §§ 922(g)(1), 924(a)(2).

        A probation officer prepared a presentence report that calculated an offense level of
25 based on a base offense level of 24, see U.S.S.G. § 2K2.1(a)(2), plus four points for
possessing a firearm in connection with another felony offense, id. § 2K2.1(b)(6), less a
three-point reduction for acceptance of responsibility, id. § 3E1.1(a) and (b). The officer also
calculated 15 criminal history points, which yielded a criminal history category of VI. At
sentencing, Elliott did not object to any of the calculations in the PSR. Based on an offense
level of 25 and a criminal history category of VI, the court calculated a guidelines range of
110 to 137 months, which was capped at 120 months by the statutory maximum. After the
court considered the seriousness of the firearms offense , see 18 U.S.C. § 3553(a)(2)(A), the
need for deterrence given Elliot’s long criminal history, see id. § 3553(a)(2)(B), and the need
to protect the public, see id. § 3553(a)(2)(C), it sentenced Elliott to 110 months, consecutive
to his Wisconsin state sentence.

        We agree with counsel that any challenge to Elliott’s sentence would be frivolous.
As counsel points out, because Elliot waived objections to the PSR, there is no non-frivolous
challenge that Elliott could make to either his criminal history category or offense level
calculations. We also agree with counsel that any challenge to the reasonableness of
Elliott’s sentence would be futile. Elliott’s sentence, at the bottom guidelines range, is
presumptively reasonable, Rita v. United States, 551 U.S. 338 (20087), United States v.
Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2008), and the district court properly considered
Elliott’s sentence in light of the factors in 18 U.S.C. § 3553(a), see United States v. Dean, 414
F.3d 725, 729 (7th Cir. 2005).

       We therefore GRANT counsel's motion to withdraw and DISMISS Elliott’s appeal.